Mr. Justice Gbidley delivered the opinion of the court. Abstract of the Decision. 1. Bills and notes, § 27*—sufficiency of delivery. A delivery of a note to an agent of the payee is a sufficient delivery. 2. Bills and notes, § 121*—authority to indorse. No particular form of appointment is necessary to authorize a person to indorse a promissory note as agent. 3. Bills and notes, § 375*—"burden of proof. Introduction of a promissory note in evidence without objection makes a prima facie case for plaintiff, and the burden of proving that the note was without consideration and was a mere accommodation note is upon the defendant.